Citation Nr: 1212634	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  05-36 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether the Veteran's discharge from active duty service covering the period from August 28, 1968 to June 10, 1970 is a bar to eligibility for VA compensation benefits.


REPRESENTATION

Appellant represented by:  Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The appellant had active service from August 1968 to June 1970.  He had service in Vietnam from July 1969 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 Administrative Demission of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that determined that the appellant was barred from eligibility for VA compensation benefits.  

The Board previously remanded this matter in April 2010.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Service-connected compensation benefits may be granted to a veteran who has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d). 

Accordingly, a discharge or release from active service under conditions other than dishonorable is generally a prerequisite to entitlement to VA pension or compensation benefits.  See 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a). 

There are two types of character of discharge bars to establishing entitlement for VA benefits:  statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. 
§ 3.12(c); and regulatory bars listed in 38 C.F.R. § 3.12(d).

The statute provides that benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).

Under 38 C.F.R. § 3.12(d), a discharge or release because of one of the offenses specified in this paragraph is considered to have been issued under dishonorable conditions:  (1) Acceptance of an undesirable discharge to escape trial by general court-martial; (2) Mutiny or spying; (3) An offense involving moral turpitude (This includes, generally, conviction of a felony); (4) Willful and persistent misconduct (This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty (examples of homosexual acts involving aggravating circumstances or other factors affecting the performance of duty include child molestation, homosexual prostitution, homosexual acts or conduct accompanied by assault or coercion, and homosexual acts or conduct taking place between service members of disparate rank, grade, or status when a service member has taken advantage of his or her superior rank, grade, or status.).  

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12(c) and (d) is a statutory or regulatory bar to the payment of benefits, unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense to all statutory and regulatory bars.

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) . 

When the question is whether an individual was insane at the time of an offense leading to his or her court-martial or discharge, the rating agency will base its decision on all the evidence procurable relating to the period involved, and apply the definition of paragraph (a).  38 C.F.R. § 3.354(b).  Notably, mental illness is not identical to 'insanity.'"  Beck v. West, 13 Vet. App. 535, 539 (2000).  In addition, insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).

The Board notes that the appellant's attorney has not specifically alleged that the appellant was insane, as defined by VA regulation, at the time of the appellant's offenses during service.  The appellant's attorney contends, however, that the appellant's mental capacity for service has not been adequately taken into consideration.  

The Board finds that a VA examination is necessary to determine whether the appellant was "insane," as defined by VA regulations when he committed the acts that led to his discharge.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Colvin v. Derwinski, 1 Vet. App. 171(1991) (the Board is not competent to supplement the record with its own unsubstantiated medical conclusions and if the medical evidence of record is insufficient is always free to supplement the record by seeking an advisory opinion or ordering a medical examination to support its ultimate conclusions).

In addition, in  an October 2011 statement, the appellant's attorney indicated that there may be additional medical records outstanding.  The RO should contact the appellant and his attorney and request that they identify any outstanding treatment records pertinent to this claim.  The RO should then secure the appellant's authorization for the records and attempt to obtain the treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that he identify any additional treatment records not already of record and provide authorization for the release of the records.  The RO should attempt to obtain any records for which the appellant provides authorization.  The appellant and his attorney should be informed in writing of the status of all requests for the appellant's records.     

2.  Schedule the appellant for an examination by a VA psychiatrist or psychologist.  The claims file should be provided for the examiner's review in conjunction with the examination.    

2.  The purpose of the examination is to determine whether the appellant was "insane" as defined at 38 C.F.R. § 3.354(a) during the period which he committed the acts that led to his discharge from service under conditions other than honorable. 

3.  The examiner must take a complete psychiatric history regarding the appellant's period of active service from the appellant.  If there is a medical or clinical basis to support or question the history provided by the appellant, the examiner must so state, with a complete rationale for his or her findings.  The examiner must be advised of the following: 

VA regulations provide at 38 C.F.R. § 3.354(a)  that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

(e) The examiner must provide an opinion as to whether the appellant was "insane" as defined by VA regulations during the period he committed the acts that resulted in his discharge under other than honorable conditions.

(f)  The specific acts to be addressed by the examiner include the following:  

   1) the two-day period of AWOL in January 1969; 

   2) the six-day period of AWOL in February 1969; 

3) an incident in August 1969 in which the Veteran left his place of duty (KP in Battalion mess hall); 

   4) sleeping on his post in September 1969; 

5)  on December 27, 1969, leaving the orderly room after being told to stay there and speaking with contempt toward an NCO and two instances of being in an off limits area.  

For an affirmative response insanity as defined at 38 C.F.R. § 3.354(a) need only have existed at the time of the commission of the offenses leading to the appellant's discharge.  There is no requirement of a causal connection between the insanity and the misconduct. 

(g) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is to specifically address in his or her conclusion the issue of whether the appellant was insane, as defined in VA regulations at 38 C.F.R. § 3.354(a), when he committed the acts that led to his discharge from service under conditions other than honorable. 

(g) The examiner is requested to provide a complete rationale for his or her opinions, with references to the record.

4.  Following the completion of the requested actions, the claim on appeal should be readjudicated.  If the claim remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



